Exhibit 10.1

 

 

 

LOGO [g783175ssssnap1.jpg]

Ninth Amendment to Loan and

Security Agreement

 

Borrower:

      Local Corporation       Krillion, Inc.       Screamin Media Group, Inc.

Date:

      September 2, 2014

THIS NINTH AMENDMENT TO LOAN DOCUMENTS is entered into between SQUARE 1 BANK
(“Bank”) and the borrower named above (“Borrower”).

The Parties agree to amend the Loan and Security Agreement between them, dated
August 3, 2011 (as otherwise amended, if at all, the “Loan Agreement”), as
follows, effective as of the date hereof. (Capitalized terms used but not
defined in this Amendment, shall have the meanings set forth in the Loan
Agreement.)

1. Modification of Definition of Advanced Billings in the Definition of Eligible
Accounts. The definition of “Advanced Billings” found in subclause (j) in the
definition of “Eligible Accounts” set forth in Exhibit A to the Loan Agreement
is hereby amended and restated in its entirety to read as follows:

(j) “Advanced Billings,” i.e., Accounts, other than Eligible Unbilled Accounts,
that have not yet been billed to the account debtor or that relate to deposits
(such as good faith deposits) or other property of the account debtor held by
Borrower for the performance of services or delivery of goods which Borrower has
not yet performed or delivered;

2. Added Definition of Eligible Unbilled Accounts. The term “Eligible Unbilled
Accounts” is hereby added to Exhibit A to the Loan Agreement and shall read as
follows:

“Eligible Unbilled Accounts” means Accounts that have not yet been billed to the
account debtor, if they are for services rendered within not more than 30 days
prior to the date of determination, but if such Accounts are not billed within
30 days after the date the services were rendered, they will automatically cease
to be Eligible Unbilled Accounts and will cease to be Eligible Accounts.

3. Fee. [Omitted].

 

-1-



--------------------------------------------------------------------------------

      Square 1 Bank    Ninth Amendment to Loan Agreement        

 

4. Representations True. Borrower represents and warrants to Bank that all
representations and warranties set forth in the Loan Agreement, as amended
hereby, are true and correct.

5. General Release. In consideration for Bank entering into this Amendment,
Borrower hereby irrevocably releases and forever discharges Bank, and its
successors, assigns, agents, shareholders, directors, officers, employees,
agents, attorneys, parent corporations, subsidiary corporations, affiliated
corporations, affiliates, participants, and each of them (collectively, the
“Releasees”), from any and all claims, debts, liabilities, demands, obligations,
costs, expenses, actions and causes of action, of every nature and description,
known and unknown, which Borrower now has or at any time may hold, by reason of
any matter, cause or thing occurred, done, omitted or suffered to be done prior
to the date of this Amendment (collectively, the “Released Claims”). Borrower
hereby irrevocably waives the benefits of any and all statutes and rules of law
to the extent the same provide in substance that a general release does not
extend to claims which the creditor does not know or suspect to exist in its
favor at the time of executing the release and, without limiting the foregoing,
and without limiting the stipulation to governing law in Section 10, Borrower
irrevocably waives any benefits it may have under California Civil Code
Section 1542 which provides: “A general release does not extend to claims which
the creditor does not know or suspect to exist in his or her favor at the time
of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” Borrower represents and
warrants that it has not assigned to any other Person any Released Claim, and
agrees to indemnify Bank against any and all actions, demands, obligations,
causes of action, decrees, awards, claims, liabilities, losses and costs,
including but not limited to reasonable attorneys’ fees of counsel of Bank’s
choice and costs, which Bank may sustain or incur as a result of a breach or
purported breach of the foregoing representation and warranty.

6. No Waiver. Nothing herein constitutes a waiver of any default or Event of
Default under the Loan Agreement or any other Loan Documents, whether or not
known to Bank.

7. Governing Law; Jurisdiction; Venue. All of the provisions of Section 11 of
the Loan Agreement shall apply to this Amendment, and the same are incorporated
herein by this reference.

8. General Provisions. Borrower hereby ratifies and confirms the continuing
validity, enforceability and effectiveness of the Loan Agreement and all other
Loan Documents. This Amendment, the Loan Agreement, any prior written amendments
to the Loan Agreement signed by Bank and Borrower, and the other written
documents and agreements between Bank and Borrower set forth in full all of the
representations and agreements of the parties with respect to the subject matter
hereof and supersede all prior discussions, representations, agreements and
understandings between the parties with respect to the subject hereof. Except as
herein expressly amended, all of the terms and provisions of the Loan Agreement,
and all other documents and agreements between Bank and Borrower shall continue
in full force and effect and the same are hereby ratified and confirmed. This
Amendment may be executed in multiple counterparts, by different parties signing
separate counterparts, and all of the same taken together shall constitute one
and the same agreement.

 

-2-



--------------------------------------------------------------------------------

      Square 1 Bank    Ninth Amendment to Loan Agreement        

 

9. Mutual Waiver of Jury Trial. BANK AND BORROWER EACH ACKNOWLEDGE THAT THE
RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL RIGHT, BUT THAT IT MAY BE WAIVED.
EACH OF THE PARTIES, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT,
WITH COUNSEL OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR ARISING
OUT OF THIS AMENDMENT OR ANY RELATED INSTRUMENT OR LOAN DOCUMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT OR ANY COURSE OF CONDUCT, DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN), ACTION OR INACTION OF ANY OF THEM. THESE
PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR
RELINQUISHED BY BANK OR BORROWER, EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY
EACH OF THEM. IF FOR ANY REASON THE PROVISIONS OF THIS SECTION ARE VOID, INVALID
OR UNENFORCEABLE, THE SAME SHALL NOT AFFECT ANY OTHER TERM OR PROVISION OF THIS
AMENDMENT, AND ALL OTHER TERMS AND PROVISIONS OF THIS AMENDMENT SHALL BE
UNAFFECTED BY THE SAME AND CONTINUE IN FULL FORCE AND EFFECT.

[Signatures on Next Page]

 

-3-



--------------------------------------------------------------------------------

      Square 1 Bank    Ninth Amendment to Loan Agreement        

 

Borrower:

 

LOCAL CORPORATION

    

Bank:

 

SQUARE 1 BANK

By   

/s/ Kenneth S. Cragun

     By   

/s/ Kenneth S. Cragun

Title      Chief Financial Officer      Title      Chief Financial Officer

Borrower:

 

KRILLION, INC.

    

Borrower:

 

SCREAMIN MEDIA GROUP, INC.

By   

/s/ Kenneth S. Cragun

     By   

/s/ Kenneth S. Cragun

Title      Chief Financial Officer      Title      Chief Financial Officer

[Signature Page—Ninth Amendment to Loan Agreement]

 

-4-